DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this Examiner’s amendment was given in an interview with Kam Law on 8 March 2022.

The application has been amended as follows: 

In claim 3, line 13, the phrase “0-5.0 wt%,” has been deleted and the phrase           --0-4.5 wt%,-- has been inserted in its place.

In claim 4, line 13, the phrase “0-4.0 wt%,” has been deleted and the phrase           --0.5-3.5 wt%,-- has been inserted in its place.

In claim 9, the entire text of the claim has been deleted and the following has been inserted in its place.
--9. A process of using the borosilicate glass of claim 2, wherein the glass is melted and formed into an article for a packaging material for a pharmaceutical, a container or a chemical device for a chemically erosive liquid, a sealing glass for an alloy or a glass fiber.--

In claim 22, the entire text of the claim has been deleted and the following has been inserted in its place.
--22. A process of using the borosilicate glass of claim 3, wherein the glass is melted and formed into an article for a packaging material for a pharmaceutical, a 

In claim 23, the entire text of the claim has been deleted and the following has been inserted in its place.
--23. A process of using the borosilicate glass of claim 4, wherein the glass is melted and formed into an article for a packaging material for a pharmaceutical, a container or a chemical device for a chemically erosive liquid, a sealing glass for an alloy or a glass fiber.--

Allowable Subject Matter
Claims 2-9 and 14-23 are allowed.

Reason for Allowance
	The following is an Examiner’s statement of reasons for allowance:
	As to claim 2, the prior art fail to disclose or suggest with sufficient specificity a borosilicate glass comprising in terms of weight percentages: 70-77% of SiO2, 9-12% of B2O3, 3-7% of Al2O3, 5-8% Na2O, and 0.25-4% of Y2O3 as required components where the total amount of Li2O+Na2O+K2O is limited to 5-8%, and the optional components fall within the ranges as recited in the instant claim. 
	As to claim 3, the prior art fail to disclose or suggest with sufficient specificity a borosilicate glass comprising in terms of weight percentages: 70-76% of SiO2, 9-11.5% of B2O3, 3.5-6.5% of Al2O3, 5-7% Na2O, and 0.5-3.5% of Y2O3 as required components where the total amount of Li2O+Na2O+K2O is limited to 6.5-8%, and the optional components fall within the ranges as recited in the instant claim. 
	As to claim 4, the prior art fail to disclose or suggest with sufficient specificity a borosilicate glass comprising in terms of weight percentages: 71-75.5% of SiO2, 9.1-11% of B2O3, 3.8-6.5% of Al2O3, 5.5-7% Na2O, 0.5-1.5% of BaO, and 0. 5-3% of Y2O3 as required components where the total amount of Li2O+Na2O+K2O is limited to 6-8% and the total amount of MgO+CaO+BaO is in the range of 0.5-3.5%, and the optional components fall within the ranges as recited in the instant claim. 

.
	Any comments considered necessary by applicant must be submitted no later
than the payment of the issue fee and, to avoid processing delays, should preferably
accompany the issue fee. Such submissions should be clearly labeled “Comments on
Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth A. Bolden whose telephone number is (571)272-1363. The examiner can normally be reached 10:00 am to 6:30 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Elizabeth A. Bolden/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        

EAB
12 March 2022